DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 20130319835).

            As to claim 1, Cho (US 20130319835) teaches a touch sensor (See Fig. 1, [0004]) comprising: a substrate(500)(see Fig. 8; [0046, 0047]); a first touch sensor electrode layer(110 with first sensing electrode part) disposed on a first surface of the substrate(500)(see Figs. 7-8; [0044]) and including a first pad(top 600) formed on an opposing surface to a surface in contact with the substrate(500)(see Fig. 7 and [0046]); and a second touch sensor electrode layer(120 with second sensing electrode part) disposed on a second surface of the substrate(500)(see Fig. 7; 

As to claim 2, Cho (US 20130319835) discloses, further, the first pad (figs. 7-8, (top 600)) is disposed adjacent to the portion exposed to the outside of the second touch sensor electrode layer)(see Fig. 7; (second electrode layer (120) with portion exposed to the outside having second pad (bottom 600)[0046]). 

As to claim 3, Cho (US 20130319835) further, Choi discloses the first pad Fig. 7(top 600) and the second pad (Fig. 7(bottom 600) do not overlap in a length direction of the substrate [0046] (Fig. 7, clearly shows that the first pad (top 600) and the second pad (bottom 600) do not overlap at all).

As to claim 4, Choi (US 20130319835) discloses, further, the first pad (Fig. 14, (top 600) and the second pad (Fig. 14, (bottom 600) overlap in a length direction of the substrate (see how top 600 and bottom 600 completely overlap)

As to claim 7, further, Cho (US 20130319835) discloses a flexible printed circuit board(FPCB, 400) electrically connected to the first and the second pads(top and bottom 600)(see Figs. 7-8, [0046]).

As to claim 10, further, Choi (US 20130319835) discloses a bonding tip (Figs. 7, 9 (FPCB 400) comprising: first (Figs. 7, 9, (700 left and right sides) and second ends (Figs. 7, 9 (700 in the middle) having dimensions corresponding to the positions of the first and second pads (see Figs. 7, 9, (700) all has dimensions corresponding to pads (600)), respectively; and a body part connecting the first and second ends (Figs. 7, 9, (400)[0045, 0050].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20130319835) in view of Applicant’s Admitted Prior Art (APA).

As to claim 5, Cho (US 20130319835) does not specifically disclose the substrate being a polarizing plate. However, Applicant’s Admitted Prior Art (APA) discloses a substrate being a polarizing plate (see [0007](a polarizing plate stack comprising first and second substrates). It would have been obvious to one of ordinary skill in the art at the time of filing to have the . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20130319835) in view of Kim et al. (US 2015/0185942).

As to claim 6, further, Cho (US 20130319835) does not specifically disclose that the first and second touch sensor electrode layers are made of a transparent conductive material.
Kim discloses the first (Fig. 4B, (183)) and second (Fig. 4B, (186) touch sensor electrode layers [0089] are made of a transparent conductive material [0092]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the touch sensor electrode layers made of transparent conductive material, as taught by Kim, in the device of Cho (US 20130319835) because it is well known in the art of touch sensors to have the sensor electrode layers transparent conductive material, such as indium zinc oxide, or indium tin oxide, in order to improve the optical uniformity, or light transmittance of the touch sensor. 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20130319835) in view of Cho(KR 20150120113).


Cho (KR 20150120113) discloses a display layer Fig. 4, (b7)) disposed on an opposing surface to a surface of the second touch sensor electrode layer(Fig. 4, (b4)) in contact with the substrate (Fig. 4, (b3)) [0047]). It would have been obvious to one of ordinary skill in the art at the time of filing to have the display layer, as taught by Cho(KR 20150120113), in the device of Cho (US 20130319835) because it is well known in the art of touch panels to include a display device in order to allow the user to input touch information while viewing the image display device [0003].

As to claim 9, further, the device of Cho (US 20130319835) does not specifically disclose the display layer is an OLED layer or an LCD layer.
Cho (KR 20150120113) discloses a display layer is a liquid crystal display (LCD), or a light-emitting diode (LED). It would have been obvious to one of ordinary skill in the art at the time of filing to have the LCD, as taught by Cho(KR 20150120113), in the device of Cho (US 20130319835) because LCDs are well known in the art of display devices as one type of display device, in addition to OLEDs, FEDs, PDPs, etc. 

Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho(KR 20150120113).
 


As to claim 17, further, Cho(KR 20150120113) discloses the step of bonding the FPCB(See Fig. 45, (FPCB)) simultaneously to the first and the second pads (b8, b9)(see Fig. 4; [0048]) is
performed using a bonding tip comprising: first (Fig. 4, (b10)) and second ends (Fig. 4, (b11)) having dimensions corresponding to the positions of the first (Fig. 4, (b8)) and second pads (Fig. 4, (b9)), respectively; and a body part connecting the first and second ends (FPCB connects the first and second ends (b10, b11) to first and second pads (b8, b9), respectively and at the same time).

6.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho(KR 20150120113) in view of Applicant’s Admitted Prior Art (APA).

As to claim 19, Cho(KR 20150120113) does not specifically disclose the substrate being a polarizing plate. However, Applicant Admitted Prior Art (APA) discloses a substrate being a .
Allowable Subject Matter
Claims 11, 12, 14-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11, 12, 14-16, and 18 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 11, and 12 “forming a second touch sensor electrode layer including a second pad on a protective film; removing the protective film; attaching a display layer to a surface of the second touch sensor electrode layer from which the protective film is removed”. The closest prior art of record, Cho (US 20130319835) and Cho(KR 20150120113), (see rejections above) singularly or in combination, fail to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims. Claims 14-16 and 18 are allowable as to being dependent of allowable claims 11 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO OSORIO/Primary Examiner, Art Unit 2692